Action to recover damages for wrongful death caused by inflammable water waving combs alleged to have been sold by defendant. Order denying defendant’s motion for summary judgment dismissing the complaint and for a stay of the trial of this action until the costs allowed defendant against plaintiff Kathryn G. Treacy, in her individual action against defendant, be paid, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.